      Case 5:18-cv-00075-DCB-MTP Document 75 Filed 10/16/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION

RAYMOND PITTS                                                                           PLAINTIFF

                                               CIVIL ACTION NO. 5:18cv75-DCB-MTP

UNKNOWN GREEN, et al.                                                               DEFENDANTS


                                              ORDER

       This matter is hereby set for a settlement conference on November 15, 2019 at 11:00

a.m. in Natchez, Mississippi. The conference will be held under the following terms and

conditions.

       1. PRIOR SETTLEMENT NEGOTIATIONS REQUIRED. The settlement

conference is not a vehicle to facilitate the commencement of settlement negotiations. By not

later than November 8, 2019, the parties must have exchanged at least one written settlement

demand and one written settlement offer. The parties must employ these discussions with the

intent that the case actually be settled, if possible, without court participation. In other words,

the parties and their counsel have an affirmative, good faith duty to take settlement discussions

as far as reasonably possible without the assistance of the court.

       2. INDIVIDUALS WITH FULL AUTHORITY. Unless excused in writing by the

court, counsel, the parties, and representatives with full settlement authority must be present.

       3. That a Writ of Habeas Corpus Ad Testificandum issue forthwith from this

court, directing the Warden of the South Mississippi Correctional Facility to transport the above

named inmate to appear before this court at the United States Courthouse, 109 S. Pearl Street,

Natchez, Mississippi on November 15, 2019 at 11:00 a.m. for the conference in this matter.

Thereafter, upon being dismissed by the court, the prisoner shall be returned to the Warden to be
      Case 5:18-cv-00075-DCB-MTP Document 75 Filed 10/16/19 Page 2 of 3



returned to the facility from which he came, or any other designated facility, wherein the inmate

might be lawfully incarcerated.

       4. CONFIDENTIAL SETTLEMENT STATEMENTS. The court directs the parties

to submit a confidential written memorandum by November 11, 2019 via e-mail

(parker_chambers@mssd.uscourts.gov). The memorandum shall set forth the following: (a) the

relevant positions of the parties concerning factual issues, issues of law, and damages along with

a candid assessment of those positions; (b) the settlement negotiation history of the case,

including a recitation of the specific demands and offers that have been conveyed; (c) the names

and positions of the individuals who will be attending the settlement conference; and (d) possible

settlement figures. It will not suffice for a party to simply mention that it is prepared to negotiate

in good faith. The memo should include a settlement amount or range for which the party is

agreeable to settle. The memo should not exceed five (5) pages in length. The memo will not be

made a part of the case file or shared with any other party. Any party who fails to submit the

required memoranda may be subject to sanctions.

       5. PRESENTATIONS AT SETTLEMENT CONFERENCE. The attorneys must be

prepared to give, if requested by the magistrate judge, a brief presentation (five minutes or less),

similar to an opening statement, outlining the factual and legal strengths of their case. The

parties also may be permitted, if they wish, to make brief statements. The judge will then hold

separate, confidential caucuses with each party.

       6. CONFIDENTIALITY. The purpose of the settlement conference is to effectuate

settlement of the case if possible, but the settlement conference will be conducted in such a

manner as not to prejudice any party in the event settlement is not reached. All matters
      Case 5:18-cv-00075-DCB-MTP Document 75 Filed 10/16/19 Page 3 of 3



communicated to the settlement conference judge in confidence will be kept confidential by the

judge, and will not be disclosed to any other party.

       7. ASSESSMENT OF COSTS AND EXPENSES. If a party appears at the settlement

conference without having complied with the requirements of this order, then the court may

cancel the settlement conference and assess against the noncomplying party, attorney, or both,

reasonable fees and expenses incurred by other parties in attending the settlement conference, as

well as any expenses incurred by the court in attending the settlement conference.

       SO ORDERED on this 16th day of October, 2019.

                                              s/ Michael T. Parker
                                              UNITED STATES MAGISTRATE JUDGE
